Citation Nr: 1414614	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from February 27, 2008, to June 16, 2011.

3. Entitlement to a rating in excess of 50 percent for PTSD from June 16, 2011.

4. Entitlement to a compensable rating for solar lentigo prior to June 16, 2011.

5. Entitlement to a rating in excess of 30 percent for solar lentigo from June 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, October 2008, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  (The Veteran testified at a hearing before a Veterans Law Judge in February 2013, and a copy of the hearing transcript is of record.  That judge is no longer employed at the Board, so the Veteran was informed by letter dated in February 2014 of his right to another hearing.  He declined the opportunity for another hearing.)

In April 2011, the Board remanded the case for additional evidentiary development.

(The issues of entitlement to a compensable rating for solar lentigo prior to June 16, 2011, and to a rating in excess of 30 percent for solar lentigo from June 16, 2011, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea.  

2.  From February 27, 2008, to June 16, 2011 the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

3.  Since June 16, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and panic attacks occurring more than once a week.


CONCLUSIONS OF LAW

1. The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.303 (2013).

2.  From February 27, 2008, to June 16, 2011, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  Since June 16, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In letters dated in March 2008 and August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1)  (2012).  In addition, in each letter, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the August 2008 correspondence informed the Veteran of the need for evidence of a worsening of a service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, through an October 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for sleep apnea.

The Board also notes that the claim for a higher rating for the service-connected PTSD stems from the Veteran's appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A.     §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was provided notice of the decisions, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of any notice deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the agency of original jurisdiction (AOJ) and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in April 2011.

The Veteran has also been afforded VA medical examinations for his claimed disorders, most recently in June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Findings necessary to rate PTSD have been made.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In a January 2014 post-remand brief, the Veteran's representative asserted that service connection for sleep apnea is warranted as it had its onset during service and is related to the Veteran's service-connected PTSD.  A VA examination was conducted in compliance with the Board's Remand order.

While the Veteran contends that he has experienced trouble sleeping, the competent and probative post-service evidence shows that the Veteran currently does not have sleep apnea.  The Veteran is competent to indicate that he experiences trouble sleeping.  Whether his trouble sleeping is representative of an underlying pathology, however, is beyond lay expertise.  While a September 2009 VA treatment record shows a provisional diagnosis of obstructive sleep apnea and discussions to schedule a sleep study, there was no confirmed diagnosis of sleep apnea.  At the June 2011 VA examination, the examiner considered an August 2010 sleep study, which indicated no evidence of sleep apnea.  Because the Veteran does not have sleep apnea, the existence of sleep apnea turns on what is not observable, namely whether there is a pathological process.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that while the Veteran is competent to say he has trouble sleeping, he is not competent to diagnose himself with sleep apnea.

The Veteran reported that he was to receive a CPAP machine, but after the August 2010 sleep study, it was decided that he did not need it.  The Board also notes that while the August 2010 sleep study revealed that the Veteran had an absence of delta sleep, such is not equivalent to a diagnosis of sleep apnea, and accordingly, no clinical evidence of sleep apnea was found.

Additionally, the Board acknowledges that the Veteran has been service connected for PTSD and his sleep impairment has been considered.  However, the fact remains that the Veteran does not have an actual diagnosis of sleep apnea.  The VA examiner has noted that "it is well recognized that individuals with PTSD can have a sleep disorder with fragmented or poor total sleep."  However, "these symptoms are not the same thing as [sleep] apnea which is a sleep related breathing disorder."  (Chronic sleep impairment is in fact a recognized symptom of psychiatric disability, which is addressed in the discussion below.  38 C.F.R. § 4.130.)

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for sleep apnea is not warranted.  In short, the competent evidence demonstrates that the Veteran does not currently have sleep apnea.  The preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

From February 27, 2008, to June 16, 2011, the Veteran's PTSD was rated as 30 percent disabling, and since June 16, 2011, his PTSD has been rated as 50 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

February 27, 2008, to June 16, 2011

The Veteran was afforded a VA psychiatric examination in May 2008.  He was clean, neatly groomed, and appropriately and casually dressed.  Speech and psychomotor activity were unremarkable.  His attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  Affect was normal and mood was dysphoric.  The Veteran was oriented to person, time, and place.  His thought process and content were unremarkable.  He was not delusional.  He reported having distressing recollections about his time in Iraq 2 to 3 times a day for 2 minutes.  He added that he actively tries to push them out of his consciousness.  The Veteran indicated that he has nightmares about combat on a sporadic basis but added that they are more frequent with time.  He stated that they happen about 2 to 3 times per month.  The Veteran reported that when he experiences something that reminds him of Iraq, he tends to dissociate.  He reported not liking to speak about his time in Iraq.  He stated that he has no interest in being involved in activities involving others unless he is at school.  He described feeling detached from others.  The Veteran reported sleeping trouble and irritability with outbursts of anger at times.  He also described constantly looking for danger in the environment.  He reported that he locks and checks the locks of his front door and bedroom door.  He also stated that he sprays down his house with Lysol every week because he is worried about germs.  He further reported that he constantly looks out of the windows to see if anyone is close to the house.  

The VA examiner noted the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner also noted the Veteran's efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others.  The examiner observed the Veteran's symptoms of difficulty falling asleep or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was assigned a GAF score of 54.

An April 2009 VA treatment record contains a PTSD individual note.  Here, the Veteran reported not having nightmares more than once or twice a month.  He denied exaggerated startle reflex but stated he tended to be more vigilant when out in public.  He maintained average activities of daily living and personal hygiene.  At the time, the Veteran was also enrolled in law school.  However, he stated that he dropped out earlier in the year, mostly because of his poor attention span and concentration, and difficulty with organizational skills.  The psychiatrist noted the Veteran's gait to be normal.  His eye contact was appropriate.  The Veteran also denied suicidal or homicidal ideations.  His affect was full range, congruent with mood.  His speech was articulate, spontaneous, and goal-directed with normal rate and rhythm.  The Veteran's thought processes were linear and logical and his thought content was appropriate.  He was assigned a GAF of 55.

A September 2009 VA treatment record shows that the Veteran denied any history of suicide attempts, auditory or visual hallucinations, or symptoms consistent with mania or hypomania.  His current symptoms were noted to include difficulty modulating anger, sleep disturbance, decreased interest, increased appetite, restlessness, hypervigilance, anxiety around others, avoidance of stimuli that remind him of Iraq, intrusive thoughts and nightmares related to his experiences in Iraq, and blunting of emotions.  The Veteran was alert and fully oriented and did not display any evidence of a thought disorder or form or content.  He was observed to be rather verbose with normal speech.  His eye contact was good and his mood was nervous with congruent affect.  He was also polite and cooperative in his interactions with the examiner and his insight and judgment were fair.  He was assigned a GAF score of 65.

A January 2010 VA treatment record shows that the Veteran denied suicidal or homicidal ideations, intent, or plan.  He described his mood as "down."  Affect was full and congruent with mood.  His speech was articulate, spontaneous, and goal-directed with normal rate and rhythm.  His thought processes were linear and logical.  His thought content was appropriate.  The Veteran reported that his sleep hygiene was adequate with prescribed medication.  He further denied nightmares on most nights.  He also denied an exaggerated startle reflex and hypervigilance, but stated he was uncomfortable in large groups.  Activities of daily living and personal hygiene are adequate.  He was assigned a GAF score of 55.

Given this evidence, the Board finds that the symptomatology associated with the Veteran's PTSD more nearly approximates a 30 percent rating for the period prior to June 16, 2011.  Specifically, the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal speech.  His symptomatology comports directly with the criteria for a 30 percent rating, including depressed mood, anxiety, and sleep impairment.  The Board acknowledges that the Veteran does have objective evidence of disturbances in mood, including depression, anxiousness with suspiciousness, sleep impairment, and nightmares of unspecified frequency.  The Veteran indicated that, while he was in school he had many friends.  He described his relationship with his mother and maternal grandparents as great and with his father as "limited but he treated [him] well."  The Board finds that the Veteran's symptomatology more closely aligns with a 30 percent rating.  

While the Veteran did not like to recount his time served in Iraq, it was not a display of impairment of short and long-term memory or similar type and degree as typical of a 50 percent rating.  The Veteran's speech was articulate and was not circumstantial, circumlocutory, or stereotyped speech or of similar type and degree.  Although he described being uncomfortable in large groups, he had friends and maintained good relationships with his immediate family.  While he had distressing dreams or nightmares, they were largely infrequent in nature.  The Veteran described obsessive compulsive patterns of locking and checking the locks of his front door and bedroom door, constantly looking to see if anyone is outside of his home, as well as spraying his house with Lysol every week, his behaviors did not interfere with activities necessary to interacting and maintaining a reasonable level of productivity and reliability.  While he had disturbances of motivation and mood, his depression, suspicion, and startle responses are contemplated in his 30 percent rating.  Thus, there is no evidence of symptoms, such as impaired judgment, suicidal ideation, spatial disorientation, persistent delusions or hallucinations, or symptoms of a similar type and degree that would warrant a higher rating prior to June 16, 2011.

The Board also acknowledges the GAF scores ranged between 54 and 65.  Careful reading of the May 2008 VA examination report and the April 2009, September 2009, and January 2010 psychologist's reports reveals similar symptom reports and life functioning, despite the different GAF scores assigned by each.  The Veteran's symptoms consequently were moderate in degree as discussed above and more closely approximate a 30 percent rating.  The Board finds that the Veteran's GAF scores, in light of the description of his actual symptoms, may not serve as a basis for a higher rating.

From June 16, 2011

In compliance with the Board's 2011 remand, the Veteran was afforded a VA PTSD examination in June 2011.  He reported to have been enrolled in law school at the time.  He appeared clean with unremarkable psychomotor activity and speech.  His attitude was friendly.  The Veteran displayed an anxious mood.  He was oriented to person, time, and place.  The examiner noticed that he was rambling in his thought process, yet his thought content was unremarkable.  He was not delusional.  His intelligence was deemed above average.  The Veteran reported difficulty sleeping most nights and that it impacted his quality of life and ability to focus during the day.  The examiner did not observe any inappropriate or obsessive and ritualistic behavior.  The Veteran reported to have panic attacks occurring weekly of moderate duration that made it difficult for him to sleep.  He did not have any homicidal or suicidal thoughts; nor any episodes of violence.  The Veteran was able to maintain his personal hygiene and had no problems with activities of daily living.  Overall, the examiner noted the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, markedly diminished interest or participation in significant activities, restricted range of affect, and a sense of a foreshortened future.  The Veteran described difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner observed that the Veteran had poor judgment in social situations involving confrontation, anger, and aggression.  He was also noted to be socially isolated with few friends and impoverished relationships.  He reported having reduced productivity at work, absenteeism, and reduced concentration.  The Veteran reported having a depressed and anxious mood causing him decreased joy and enjoyment in life.  He was assigned a GAF score of 55.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates one of the criteria listed for a 70 percent disability rating, specifically, a deficiency in judgment in social situations involving confrontation, anger, and aggression, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130.  While the Veteran had depressed mood and anxiety, it was not near continuous panic or depression affecting the ability to function independently.  The Veteran had trouble sleeping, irritability, and hypervigilance, but he did not have impaired impulse control or spatial disorientation.  He did not have suicidal ideation or speech that was intermittently illogical, obscure, or irrelevant.  He did not neglect personal appearance and hygiene.  The Veteran did not describe any obsessive compulsive patterns that interfered with routine activities.  In fact, the Veteran was enrolled in law school at the time of his June 2011 VA examination.  The Board also acknowledges the Veteran's disturbances of motivation and mood; however, such are contemplated in his 50 percent rating.  Thus, there are no symptoms that would lead the Board to conclude that a 70 percent rating is warranted.  Rather, the Veteran's level of functioning is better than that contemplated by the 70 percent rating category.  Moreover, there is no evidence of total occupational and social impairment, including gross impairment in thought processes, disorientation to time or place, intermittent inability to perform activities of daily living, or persistent danger of hurting self or others, which would warrant a 100 percent rating.

The Board also observes that the Veteran has been assigned a GAF score of 55, indicating moderate impairment, which comports with the symptomatology observed upon examination and more appropriately reflects a level of functioning much better than contemplated by the criteria for a higher rating.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 30 percent for PTSD from February 27, 2008, to June 16, 2011, is denied.

Entitlement to a rating in excess of 50 percent for PTSD from June 16, 2011, is denied.


REMAND

The Board most recently remanded this matter in April 2011 for the purpose of obtaining a VA examination to address the severity of the Veteran's service-connected solar lentigo and to obtain photographs of the affected areas.  While the Board regrets additional delay in deciding the claim of entitlement to a compensable rating prior to June 16, 2011 and a rating in excess of 30 percent from June 16, 2011, for solar lentigo, the Board finds that additional development is required.

Initially, the Board notes that the photographic evidence of the Veteran's solar lentigo was to be associated with the record as requested in an August 2012 deferred rating decision, but the Board is unable to locate such in the claims file.  

Also, while on remand, the Board notes that the August 2012 Supplemental Statement of the Case (SSOC) failed to address the issue of entitlement to a compensable rating for solar lentigo for the period prior to June 16, 2011.  Thus, the 

Board finds a remand is warranted for issuance of an SSOC.  The Board will defer further adjudication of the staged increased rating issue for solar lentigo pending the completion of additional development.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the photographic evidence of the Veteran's affected areas due to solar lentigo that was obtained during his June 2011 VA examination.  If no photographs were taken or have been lost, make arrangements to obtain new ones.

2. If a benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  Both periods in question should be addressed.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


